              Case 2:18-cv-00928-MJP Document 112 Filed 04/22/19 Page 1 of 3



                                                                 The Honorable Marsha J. Pechman
 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10
     YOLANY PADILLA, on behalf of herself and her
11
     6-year-old son J.A., et al.                                    No. 2:18-cv-00928-MJP
12                                  Plaintiffs-Petitioners,
            v.
13                                                                  NOTICE OF
     U.S. IMMIGRATION AND CUSTOMS                                   APPEARANCE OF
14
     ENFORCEMENT (“ICE”), et al.                                    COUNSEL
15
                                       Defendants-Respondents.
16
17
18
             PLEASE TAKE NOTICE that below signed counsel hereby enters his appearance on
19
     behalf of Defendants-Respondents U.S. Immigration and Customs Enforcement, et al.
20
21           DATED this 22nd day of April, 2019.

22                                               Respectfully submitted,
23
                                                 /s/Archith Ramkumar
24                                               ARCHITH RAMKUMAR, NY Bar # 5269949
                                                 Trial Attorney
25                                               United States Department of Justice
                                                 Civil Division
26
                                                 Office of Immigration Litigation,
27                                               District Court Section
                                                 P.O. Box 868, Ben Franklin Station
28                                               Washington, DC 20044
                                                                           U.S. Department of Justice
                                                                           P.P. Box 868, Ben Franklin
                                                                                     Station
     NOTICE OF APPEARANCE                                                   Washington, D.C. 20044
     [Case No. 2:18-cv-00928-MJP] -1                                             (202) 616-4458
              Case 2:18-cv-00928-MJP Document 112 Filed 04/22/19 Page 2 of 3




 1
                                          Phone: (202) 598-8060
 2                                        Fax: (202) 305-7000
                                          Archith.Ramkumar@usdoj.gov
 3
                                          Attorney for Defendants
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                    U.S. Department of Justice
                                                                    P.P. Box 868, Ben Franklin
                                                                              Station
     NOTICE OF APPEARANCE                                            Washington, D.C. 20044
     [Case No. 2:18-cv-00928-MJP] -2                                      (202) 616-4458
              Case 2:18-cv-00928-MJP Document 112 Filed 04/22/19 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE

 2           I hereby certify that on this date, I electronically filed the foregoing Notice of

 3   Appearance of Counsel with the Clerk of Court using the CM/ECF system, which will send
 4   notification of such filing to the attorneys of record for the Plaintiffs-Petitioners.
 5
             DATED this 22nd day of April, 2019.
 6
                                                     /s/Archith Ramkumar
 7                                                   ARCHITH RAMKUMAR, NY Bar # 5269949
 8                                                   Trial Attorney
                                                     United States Department of Justice
 9                                                   Civil Division
                                                     Office of Immigration Litigation,
10                                                   District Court Section
11                                                   P.O. Box 868, Ben Franklin Station
                                                     Washington, DC 20044
12                                                   Phone: (202) 598-8060
                                                     Fax: (202) 305-7000
13                                                   Archith.Ramkumar@usdoj.gov
14
                                                     Attorney for Defendants
15
16
17
18
19
20
21
22
23
24
25
26                                                                                 U.S. Department of Justice
                                                                                   P.P. Box 868, Ben Franklin
                                                                                             Station
27   NOTICE OF APPEARANCE                                                           Washington, D.C. 20044
     [Case No. 2:18-cv-00928-MJP] - 3                                                    (202) 616-4458
28
